DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous
The Applicant has cancelled claims 1-30 and 39; therefore; only claims 31-38 remain for this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,147,850. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 31, claims 1 and 14 pf the ‘850 patent disclose of an optical device comprising: a plurality of light emitting diode (LED) light sources comprising at least a first LED light source and a second LED light source, said first LED light source emitting radiation having a peak first wavelength in a range of about 420 nm to about 490 nm (430nm to 480nm), said second LED light source emitting radiation having a peak second wavelength shorter than said first wavelength (405nm to 420nm, shorter than the first wavelength); at least one wavelength-converting material disposed in a radiation path of at least one of said plurality of LED light sources, and configured to convert radiation from said at least one of said plurality of LED light sources to radiation having a peak third wavelength in a range of about 500 nm to about 650 nm 500nm to 600nm or 590nm to 650nm); wherein the optical device outputs a resulting radiation from said plurality of LED light sources and said at least one wavelength-converting material, wherein said radiation is (substantially) white light (see claim 14). Claims 32-38 are also rejected as being dependent on claim 31 but may also correspond to claims 2-23 of the ‘850 patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 31-38 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Oshio (US 2011/0102706).
In regards to claim 31, Oshio discloses of an optical device comprising: a plurality of light emitting diode (LED) light sources comprising at least a first LED light source (for example 2a) and a second LED light source (for example 2b), said first LED light source (2a) emitting radiation having a peak first wavelength in a range of about 420 nm to about 490 nm (for example see Paragraph 0058), said second LED light source (2b) emitting radiation having a peak second wavelength shorter than said first wavelength (for example see Paragraph 0058, 360 nm to less than 420 nm); at least one wavelength-converting material (for example 6, 8-9) disposed in a radiation path of at least one of said plurality of LED light sources (2a, 2b), and configured to convert radiation from said at least one of said plurality of LED light sources (2a, 2b) to radiation having a peak third wavelength in a range of about 500 nm to about 650 nm (for example see Paragraph 0035, 0057-0058, 0068-0070; green phosphor 8 and red phosphor 9 deliver converted optical ranges of 500nm to 550nm and 600nm to 660nm respectively); wherein the optical device outputs a resulting radiation from said plurality of LED light sources (2a, 2b) and said at least one wavelength-converting material (6, 8-9), wherein said radiation is white light (for example see Figs 6-7 and Paragraphs 00520, 005, 0097, 0118-0120, 0140).  
In regards to claim 32, Oshio discloses of the optical device of claim 31, wherein said second peak wavelength is between 380 nm and 470 nm (for example see Fig 3 and Paragraph 0058; 360 nm to less than 420 nm).  
In regards to claim 33, Oshio discloses of the optical device of claim 31, wherein said second LED light source (2b) is a violet LED light source (for example see Fig 3 and Paragraphs 0058, 0062, 0070-0071, 0078, 0081, 0116).  
In regards to claim 34, Oshio discloses of the optical device of claim 31, further comprising: driving circuity for independently driving at least said first and second LED light sources (2a, 2b; for example, see Paragraphs 0033, 0115, 0122; LEDs independently controlled by (not shown) driver circuit side).  
In regard to claim 35, Oshio discloses of the optical device of claim 31, wherein said at least one wavelength-converting material (9) is disposed in a radiation path of said at least said first LED light source (2a) and is configured to convert radiation from said at least said first LED light source (2a, for example see Fig 4, also see Paragraphs 0112, 0140).  
In regards to claim 36, Oshio discloses of the optical device of claim 35, wherein said at least one wavelength-converting (9) does not convert radiation from said at least said second LED light source (2b, for example see Fig 4, 2b is NOT converted by 9, also see Paragraphs 0112, 0140).  
In regards to claim 37, Oshio discloses of the optical device of claim 31, wherein said at least one wavelength-converting material (6, 8-9) is disposed in a radiation path of at least said second LED light source (2b) and is configured to convert radiation from said at least said second LED light source (2b, for example see Figs 3-4).  
In regards to claim 38, Oshio discloses of the optical device of claim 36, wherein said at least one wavelength-converting (6, 8-9) does not convert radiation from said at least said first LED light source (2a, for example see Figs 3-4).  

Response to Arguments
Applicant’s arguments with respect to claims 31-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844